Citation Nr: 1212440	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory condition to include a chronic cough.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from July 1955 to August 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In November 2010, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran filed a claim of service connection for a chronic cough to include as due to exposure to asbestos. 



On VA examination in January 2011, the VA examiner concluded the Veteran had a chronic cough caused by allergies.  The VA examiner, however, did not offer an opinion as to whether the chronic cough was related to service.  The service treatment records show that in April 1959 that the Veteran had a history of chronic rhinitis and thereafter, from time to time he was seen for rhinitis, sinusitis, and cold symptoms, including congestion. 

As the medical evidence is insufficient to decide the claim on the applicable theories of service connection further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current chronic cough is related to the symptoms in service. 

The VA examiner is asked to consider that the Veteran is competent to describe symptoms he experienced in service or thereafter even though the event or symptoms were not recorded in any medical record.

If however after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential etiologies other than the events in service and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.



The Veteran's file must be made available to the examiner for review

2.  After the development requested is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



